Citation Nr: 9914604	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from June 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.

This matter was remanded by the Board in October 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disabilities include degenerative disc 
disease of the low back, incomplete extension of the right 
knee, incomplete extension of the left knee, arthralgia of 
the upper back and shoulders, and hypertension.

3.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.

4.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself.  He does not require care or 
assistance on a regular basis to protect himself from the 
hazards or dangers incident to his daily environment.

5.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, nor 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Following the Board's October 1997 remand an October 1997 
letter to the veteran requested that he provide additional 
information regarding any further treatment he had received.  
He was also scheduled for an examination.  He did not respond 
to the letter regarding information concerning additional 
treatment and he did not report for the examination.  In 
January 1999 he submitted a statement indicating that he was 
unwilling to meet the demands placed on him.  VA treatment 
records have been obtained and the Board is satisfied that 
all available relevant evidence that may be obtained has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107; 38 C.F.R. § 3.655 (1998).  As the duty 
of the VA to assist the veteran has been satisfied, the 
Board's review of the veteran's claims is now appropriate.  
Olson v. Principi, 3 Vet. App. 480 (1992).

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351(a)(1).  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  An individual 
will be considered in need of regular aid and attendance if 
he or she:  (1) Is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(b)(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. 3.352(a).

The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter):  (1) Has 
additional disability or disabilities independently ratable 
as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

A September 1994 medical report reflects that the veteran had 
been treated by the physician providing the statement from 
January 1985 to September 1994.  It reflects that the veteran 
had arthralgia of the upper back and shoulders and incomplete 
extension of both knees.  He had degenerative disc disease 
that was severe and reduced range of motion of the spine.  
The physician indicated that the veteran did not need aid or 
attendance and was not housebound.

A February 1995 VA outpatient treatment record reflects that 
the veteran was using an inhaler.  An August 1995 treatment 
record reflects that range of motion of his shoulders was 
good.  It indicates that the veteran had hypertension.

The report of a February 1996 VA examination reflects that 
range of motion of the veteran's neck was within normal 
limits.  Inspiratory and expiratory breath sounds as well as 
respiratory movements and percussion were within normal 
limits.  Vascular and heart examination revealed no 
abnormalities.  Examination of the veteran's extremities 
revealed that ambulation and coordination as well as muscle 
and joints were within normal limits.  The mobility, 
configuration, and tenderness of his spine were within normal 
limits.  

An October 1996 VA eye examination reflects that vision with 
glasses was 20/20 bilaterally.

The RO has evaluated the veteran's degenerative disc disease 
of the low back as 60 percent disabling, incomplete extension 
of the right knee as 20 percent disabling, incomplete 
extension of the left knee as 20 percent disabling, and 
arthralgia of the upper back and shoulders as noncompensably 
disabling.  The evaluation assigned for the veteran's 
degenerative disc disease is the maximum schedular evaluation 
that may be assigned under 38 C.F.R. Part 4, Diagnostic Code 
5293 (1998).  Although the September 1994 medical report from 
the private physician reflects that there was some 
restriction in range of motion of the veteran's back, the 
February 1996 examination report reflects that motion of the 
back was within normal limits.  There is no competent medical 
evidence that reflects that complete ankylosis of the spine 
exists.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 60 percent that has 
been assigned for the veteran's back disability.  

In the absence of any competent medical evidence reflecting 
greater limitation of motion of the knees, than is 
represented by the assignment of a 20 percent evaluation for 
each, and competent medical evidence reflecting that muscles, 
joints, ambulation, and coordination of the extremities is 
within normal limits, a preponderance of the evidence is 
against an evaluation greater than the 20 percent that has 
been assigned for each knee.  In the absence of any 
information providing what limitation is related to 
arthralgia of the upper back and shoulders in terms of range 
of motion loss, a preponderance of the evidence is against a 
compensable evaluation for arthralgia of the upper back and 
shoulders.  

With respect to hypertension, the record reflects that 
hypertension has been diagnosed and that in July 1994 when 
the veteran had no medication for one week his blood pressure 
was 160/94.  Therefore, the Board concludes that the veteran 
does take medication for hypertension.  Where continuous 
medication for control of hypertension is required a 10 
percent evaluation is for assignment.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  However, there is no competent 
medical evidence reflecting that the veteran's diastolic 
pressure is predominantly 110 or more and the competent 
medical evidence does not indicate any abnormality of the 
heart.  Therefore, a preponderance of the evidence is against 
an evaluation greater than 10 percent.  

While the veteran has asserted that he has asthma and there 
is medical evidence reflecting that he uses an inhaler, the 
competent medical evidence reflects that at the times he has 
been examined his lungs are clear and examination of his 
chest has been within normal limits.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for any pulmonary disability.

The veteran is not in need of regular aid and attendance.  He 
is not blind nor a patient in a nursing home.  While he has 
indicated that his spouse has to dress him every day and 
cares for his cleanliness by bathing him, there is no 
competent medical evidence of record which reflects that he 
experiences physical disability that would prohibit him from 
bathing himself or from dressing himself.  The competent 
medical evidence, in the form of the September 1994 medical 
report or the February 1996 examination report, reflects that 
the veteran is not in need of aid and attendance and that 
examination of his extremities is within normal limits.  It 
is neither asserted nor shown that the veteran is unable to 
feed himself or that he is unable to attend to the wants of 
nature.  He has no amputations and there are apparently no 
prosthetic or orthopedic appliances that would need frequent 
adjustment with aid.  He is clearly not bedridden.  He has, 
therefore, not established a factual need for aid and 
attendance.  On the basis of the above analysis, a 
preponderance of the evidence is against a finding that the 
veteran is helpless or so nearly helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502; 38 C.F.R. §§ 3.351, 3.352; Turco.  

The veteran in this case does not meet the criteria for being 
housebound either since he does not have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities and since he is not substantially 
confined to his or her dwelling or immediate premises.  On 
the basis of the previous analysis with respect to the 
evaluation to be assigned to each of the veteran's 
disabilities and competent medical evidence reflecting that 
his ambulation is within normal limits, a preponderance of 
the evidence is against a finding that the veteran is 
permanently housebound.  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351.



ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

